Title: To George Washington from George Clinton, 17 November 1778
From: Clinton, George
To: Washington, George


  
    Dear Sir,
    Pokepsie [N.Y.] Novr 17th 1778
  
I have just now received the inclosed very disagreable Accounts of the Desolation of Cherry Valley by the Enemy and of their having taken Fort Alden by Storm on the 14th Instant which at the Request of General Hand I now forward your Excellency by Express.
I mean if I do not hear that the Enemy have left the Frontiers to set out for Schenectady on Thursday to assist General Hand. I shall not therefore have an Opportunity of forwarding these Accounts to Congress. I am Sir with the highest Respect & Esteem your most obedt servt.

  Geo: Clinton

